Name: Commission Regulation (EEC) No 1834/82 of 5 July 1982 on the supply of common wheat to Senegal as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202/18 Official Journal of the European Communities 9. 7. 82 COMMISSION REGULATION (EEC) No 1834/82 of 5 July 1982 on the supply of common wheat to Senegal as food aid by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3323/81 (^ ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on tue common organi ­ zation of the market in cereals ('), as last amended by Regulation (pEC) No 1451 /82 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 26 April 1982 the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure, 20 000 tonnes of cereals to Senegal under its food-aid programme for 1982 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 164, 14. 6 . 1982, p . 1 . O OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p. 2553/62. (') OJ No L 192, 26. 7. 1980, p . 11 . 0 OJ No L 263, 19 . 9. 1973, p . 1 . f) OJ No L 334, 21 . 11 . 1981 , p . 27. 9 . 7. 82 Official Journal of the European Communities No L 202/19 ANNEX 1 . Programme : 1982 2. Recipient : Senegal 3 . Place or country of destination : Senegal 4. Product to be mobilized : common wheat 5. Total quantity : , 20 000 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cereales (ONIC), 21 , avenue Bosquet, F-Paris 7' (telex OFIBLE 270 807 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the bread-making quality required for intervention (humidity 14 %) 10. Packaging : in bulk 1 1 . Port of shipment : a Community port 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 20 July 1982 16. Shipment period : 1 to 20 August 1982 1 7. Security : 6 ECU per tonne